Citation Nr: 1701235	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for mechanical mid-low back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference Board hearing in June 2011 before the undersigned.  A transcript of this hearing is of record.

In August 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). The Court granted an Order in August 2016 which granted a Joint Motion for Remand (JMR) regarding this issue. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015 the Board denied entitlement to an evaluation in excess of 20 percent for mechanical mid-low back pain.  The Veteran appealed that determination and in the JMR, the parties agreed that the Board relied on the March 2012 and May 2015 VA medical examinations, which the parties found were inadequate pursuant to Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that because the examiner failed "to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary").  The parties also agreed that January 2008 private chiropractor records were not adequately considered.  

Additionally, the Board notes that following the Court order granting the JMR in August 2016, the Veteran submitted an October 2016 letter from a private doctor, which discussed the condition of the Veteran's back disability.  Subsequently, the Veteran submitted a form requesting a remand of her case to the AOJ for review of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the severity of the Veteran's mid-low back disability.  The Veteran's VBMS file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

a. The clinician should obtain a full history from the Veteran and a statement as to whether the mid-low back disability has worsened since the last examination.

b. The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the mid-low back.  The examiner must determine any range of motion movements that are painful on active use, passive use, in weight-bearing, and non-weight-bearing.

c. The report should discuss the examiner's objective evaluation for any weakened movement of the low back, excess fatigability with use, incoordination, and painful motion.

d. To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

e. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

f. If any neurological findings associated with the low back disability, such as radiculopathy, are found, all findings and an assessment of their severity must be noted.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal should be readjudicated.  The Board notes that the Veteran specifically requested initial AOJ review of the October 2016 letter from Dr. M. P. G. and such should be completed.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




